Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 4,822,670 to Ono. 
Regarding Claims 1, 3, 5, 8, 9, 19 and 20
	Ono teaches a tape comprising a carrier and a pressure sensitive adhesive composition which comprises 90-100% acrylic ester such as n-butyl acrylate and 0-10% of vinyl containing monomer such as maleic anhydride or acrylic acid, which meets the limitation of (a)+(b)=100% (Ono, abstract, column 5, line 34-52, claims 1, 11-13, 15 and 16). Ono does not teach that the composition comprises a tackifier. Ono teaches that the adhesive is in the form of dried particles and is applied to at least one side (Id., column 5, line 20- column 8, line 54). 
Regarding the limitation “for wrapping cables,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20120282837 to Korthals in view of USPN. 4,822,670 to Ono.
Regarding Claims 1, 3, 5, 8-16, 19-20
	Korthals teaches an adhesive tape for wrapping cables comprising a carrier and a pressure sensitive adhesive in the form of a dried polymer dispersion and applied on at least one side of the carrier (Korthals, abstract). Korthals teaches that the polymer is formed of between 90 and 99 wt. % of n-butyl acrylate and between 0-5 wt. % of acrylic acid (Id., claims 1 and 5). Korthals teaches that the glass transition temperature is below 15 degrees Celsius (Id., claim 9), and a peel strength of at least 2.0 N/cm (Id., claim 10). Korthals teaches that the carrier is a textile carrier such as a woven fabric having a warp count of 48.5/cm and a weft count of 23.1/cm and a fineness of both warp and weft yarns of 167 dtex (Id., paragraph [0140]). Korthals teaches that a film may be provided on the textile carrier prior to application of the adhesive (Id., paragraph [0114]). Korthals teaches a method of using the adhesive tape comprising wrapping an elongated item both helically or axially (Id., claims 12-14).
	Korthals does not teach an embodiment wherein the amount of acid component and acrylate component equals 100% of the polymer composition. However, Ono teaches a pressure sensitive adhesive composition which comprises 90-100% acrylic ester such as n-butyl acrylate and 0-10% of vinyl containing monomer such maleic anhydride or acrylic acid, which meets the limitation of (a)+(b)=100% (Ono, abstract, column 5, line 34-52, claims 1, 11-13, 15 and 16). Ono teaches that use of this adhesive in tapes or sheets provides excellent adhesive property while simultaneously having excellent removability even if frequent repetition of bonding and removal is made (Id., column 4, line 65-column 5, line 17).  Ono does not teach that the composition comprises a tackifier. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the adhesive tape of Korthals and to include the pressure sensitive adhesive composition as taught by Ono, motivated by the desire to from a conventional pressure sensitive adhesive tape which is high in adhesive operability and reliability, but may be removed when demanded by the user, allowing for the conservation resources and recycling of components. 

Regarding Claims 7 and 17
	Korthals teaches that the composition comprises tackifier in an amount of 15 to 100 parts by weight of a tackifier which overlaps the claimed range of up to 15 parts by weight (Korthals, abstract). Korthals teaches that the inclusion of tackifier raises the bond strengths of PSAs and does not lead to difficulty in unwinding. It would have been obvious to one of ordinary skill in the art to form the composite tape of the prior art combination and to utilize tackifier in the PSA composition as taught by Korthals motivated by the desire of increasing the bond strength of the adhesive tape. 

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. Applicant argues that Ono is non-analogous art since it does not in the same pertinent field of endeavor and is not relevant to the particular problem with which the inventor is involved. Examiner respectfully disagrees. As set forth in the previous action, a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole. Ono teaches that the tape may be applied to various substrates aside from paper (Id., column 3, lines 46-52). The invention of Ono is drawn to adhesive tapes which provide excellent adhesive property, retainment and removability (Id., column 4, line 65-column 5, line 17), this subject matter is relevant to the particular problem with which the inventor is involved as Applicant’s specification describes the problem of formulating an adhesive tape which possesses easy unwind and retaining good technical adhesive properties (See Applicant’s filed specification, page 3, lines 21-28).  One of ordinary skill in the art looking to formulate tape materials having improved adhesion would logically be concerned with prior art which aims to provide excellent adhesive property and retainment. The prior art clearly provides teachings which are relevant to one of ordinary skill in the art seeking to improve the adhesive properties of a tape and does not need to address each and every property which the Application aims to optimize. Furthermore, the prior art is in fact within the same field of endeavor. A tape which is utilized to adhere to various surfaces is within the same field of endeavor as a tape which is utilized to adhere to specifically a wire surface by virtue of both structures being that of a tape and both function as an adhering material (See MPEP 2141.01(a) IV. “the court applied the "field of endeavor test" for analogous art and determined that the references were within the field of applicant’s endeavor and hence was analogous art because toothbrushes are structurally similar to small brushes for hair, and a toothbrush could be used to brush facial hair.”) 
Applicant argues that the Declaration proves only the claimed polymers are surprisingly and unexpectedly able to provide the desired combination of lower unwind force, excellent flagging resistance and excellent cable compatibility. Examiner respectfully disagrees. Applicant’s submitted data is inconclusive in determining unexpected results or criticality of the claimed ranges. For example, Applicant’s data demonstrates only two examples which do not include more components than the claimed invention allows. Of the two examples which include a two component system, B5 which comprises 95/5 ratio of components appears to not meet the desired unwind force values. However, B1 and B2 meet the required unwind force parameters providing evidence that the unwind force is not affected by a lower amount of the main component and therefore the data suggests that this negative effect on the property may possibly be due to an increasing amount of acrylic acid, which is not specifically required to meet the limitations of at least the independent claim. Both examples which utilize butyl acrylate and acrylic acid meet the properties of flagging resistance, embrittlement and discoloration and therefore no information on the effect on these properties due to the claimed ranges can be observed. Applicant’s specification teaches that a range of 95-100% of either n-butyl acrylate and/or 2-ethylhexyl acrylate and 0-5% of an ethylenically unsaturated monomer having an acid or acid-anhydride function meet the requirements of the invention, further supporting the notion that the claimed range of 98 o 100% and 0.0-2% ethylenically unsaturated monomer is not critical as Applicant’s arguments suggest. Furthermore, although an example of 100% n-butyl acrylate has not been provided, it would have been obvious to one of ordinary skill in the art that providing a lower proportion of n-butyl acrylate would result in the decrease of properties associated with n-butyl acrylate. 
	Applicant argues that the ranges of Ono are not specific enough to anticipate the claimed ranges. Examiner respectfully disagrees.  If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. As set forth above, the criticality of the claimed ranges has not been established. The ranges taught by Ono substantially overlap including an overlapping endpoint of 100% and wherein the range of Ono is not excessively large. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786